Grice, Justice.
In this appeal from an adverse ruling upon a petition for writ of habeas corpus, the transcript of record was filed in this court on November 20, 1969, and the enumeration of errors was filed on December 3, 1969. Under Rule 14 and Rule 20, as it then existed, the enumeration of errors was required to have been filed within 10 days from such docketing. The appellant having failed to comply with these rules and no providential cause having been shown, the appeal is . , ..... T x-

Dismissed,.

..... T x-All the Justices concur.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Marion 0. Gordon, Courtney Wilder Stanton, Assistant Attorneys General, for appellee.